Exhibit 10.1

 

SEPARATION AND GENERAL RELEASE AGREEMENT

 

THIS SEPARATION AND GENERAL RELEASE AGREEMENT (the “Agreement”) is entered into
as of the first date on the signature page hereto, by and between Warren
Resources, Inc., Warren E&P, Inc., and Warren Resources of California, Inc., as
their respective interests in the subject matter hereof appear (collectively,
the “Company” or “Warren”) and Norman F. Swanton (“Executive”) (together, the
“Parties”).

 

R E C I T A L S

 

WHEREAS, Executive has been employed by the Company pursuant to the terms of the
Employment Agreement between the Company and Executive, dated January 1, 2001,
as amended on January 1, 2004 and January 1, 2005 (collectively, the “Employment
Agreement”), and

 

WHEREAS, the Company and Executive have mutually agreed to terminate the
employment relationship, as provided below, and the Parties desire to resolve,
fully and finally, all outstanding matters between them and to release and hold
each other harmless from any and all claims arising from or related to the
employment relationship

 

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
hereinafter, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

AGREEMENT

 

1.                                        EXECUTIVE’S SEPARATION.

 

a.            The Parties hereto hereby agree that the Executive’s employment
with the Company terminated as of June 1, 2012 (the “Separation Date”). The
Executive hereby resigns, effective as of the Separation Date , all positions,
titles, duties, authorities and responsibilities with, arising out of or
relating to his employment with the Company and any subsidiaries and affiliates
and agrees to execute any and all additional documents and take such further
steps as may be required to effectuate such resignation. As of the Separation
Date, Executive shall resign and no longer be a member of the Board of Directors
of the Company or any subsidiary or affiliated entity of the Company and
Executive agrees he shall execute all documents necessary to effect such
resignations.  The Parties agree that, for purposes of the Employment Agreement,
Executive’s termination of employment will be treated as a termination by the
Company without Cause (as defined in the Employment Agreement). The Employment
Agreement is hereby canceled and the parties shall have no further obligations
to each other thereunder except as specifically provided in this Agreement.

 

b.            Regardless of whether Executive signs the Waiver and Release of
Claims attached as Exhibit A hereto (the “Release”), upon the Separation Date,
or as soon as practicable thereafter (to the extent permitted by applicable
law), Executive acknowledges that he has received and been paid in full from the
Company:

 

1

--------------------------------------------------------------------------------


 

(i) unpaid base salary accrued up to and including the Separation Date;

 

(ii) pay for any accrued but unused vacation earned up to and including the
Separation Date (the Parties acknowledge and agree that Executive had eighteen
(18) accrued but unused vacation days for which he has been paid);

 

(iii) benefits or compensation as provided under the terms of any employee
benefit and compensation agreements or plans applicable to Executive and under
which he has a vested right (including any right that vests in connection with
the termination of his employment); and

 

(iv) any unreimbursed business expenses to which Executive is entitled to
reimbursement following submission of proper expense reports under the Company’s
expense reimbursement policy.

 

c.                Promptly after the Separation Date, Executive shall return to
the Company any and all property of the Company, including all tangible property
and equipment (e.g., keys, credit cards, parking passes, computers, phones) and
all notes, memos, correspondence, computer-recorded information and any other
embodiment or reproduction (in whole or in part) of any Company confidential or
proprietary information, except that you may retain your personal notes,
diaries, Rolodex, calendars and correspondence of a personal nature.

 

2.                CONSIDERATION.  In accordance with Section 8(b) of the
Employment Agreement, and in consideration of the terms, representations,
promises, waivers and releases contained in this Agreement, the Company will
provide Executive with the following payments and benefits, conditioned upon
(i) Executive’s execution and return to the Company of the Release no earlier
than the Separation Date and no later than twenty-one (21) days following the
execution date hereof, and (ii) Executive’s not revoking, or attempting to
revoke the Release prior to the “Effective Date” (as defined in the Release):

 

a.             A severance payment in the amount of $1,242,516, minus all tax
withholdings required by law and other authorized deductions, which amount is
equal to two times the sum of Executive’s annual base salary, as in effect
immediately prior to the Separation Date, to be paid (i) $516,693 in a lump sum
on December 3, 2012, and (ii) $725,823, in seven equal consecutive bi-monthly
installments of $103,689 commencing December 3, 2012 and completed prior to
March 15, 2013.

 

b.             Pursuant the Employment Agreement, Executive shall receive as his
annual incentive bonus (the “Annual Bonus”) the amount of $727,575, (which
amount is equal to the amount that Executive was paid as an Annual Bonus for
2011), minus all tax withholdings required by law and other authorized
deductions, to be paid on December 3, 2012.

 

c.             The Restricted Stock Units (“RSUs”) granted to Executive pursuant
to the Warren Resources, Inc. 2010 Stock Incentive Plan (the “Plan”) that are
unvested and unexpired on the Separation Date and that otherwise would have
vested (solely by virtue of your continued employment with the Company) shall
vest in full on December 3, 2012, and as soon as administratively practicable
the Company shall thereupon cause to be issued fully paid and non-

 

2

--------------------------------------------------------------------------------


 

assessable shares of Warren common stock (“Shares”) to the Executive with
respect to the RSUs. The Company will withhold Shares otherwise issuable upon
vesting of the RSUs in accordance with prior practice to satisfy tax
withholdings required by law and other authorized deductions on account of the
vesting of the RSUs and delivery of the shares of common stock to Executive.

 

d.             All Stock Options granted to you pursuant to the Plan to purchase
Warren common stock that are unvested and unexpired on the Separation Date and
that otherwise would have vested (solely by virtue of your continued employment
with the Company) shall vest in full and be non-forfeitable and immediately
exercisable as of the Separation Date continuing until December 31, 2012, at
which time all unexercised Stock Options granted to Executive shall expire.

 

e.             The Company will pay the premiums otherwise payable by you and
your eligible dependents under existing coverage for health, dental and vision
benefits through December 31, 2012, (or until such earlier time as Executive
ends his participation in such coverage) provided you elect continuation
coverage under the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), within the time period prescribed under COBRA. Commencing
January 1, 2013, you will be responsible for the payment of any COBRA premiums.
The Company will not reimburse you for any taxable income imputed to you because
the Company has paid your COBRA premiums or those of your eligible dependents.

 

f.              Executive’s 401(k) retirement plan contributions have been or
will be made for the period ending on the Separation Date. Executive’s vesting
in the 401(k) plan shall be determined as of the Separation Date, unless the
401(k) Plan or ERISA regulations require otherwise. As required by applicable
ERISA and 401(k) Plan rules and regulations, the Company’s matching obligations
and the Executive’s participation in the Company’s 401(k) Plan will cease at the
Separation Date. Nothing in this Agreement is intended to alter or modify
Executive’s right to any benefit to which Executive is entitled under the
Company’s 401(k) Plan prior to the Separation Date. All such contributions are
and shall remain subject to the terms of such plan and Executive’s rights
thereunder, as well as all applicable ERISA and Internal Revenue Service
statutes, rules and regulations.

 

g.             The Company shall retain Executive as a consultant for a period
of three (3) months after the Separation Date (the “Consulting Period”) to
perform such services commensurate with his status and experience as may be
reasonably requested in writing by the Company (the “Consulting Arrangement”). 
The Executive shall provide consulting services to Company as needed and when
reasonably requested, provided that, without his prior consent, Executive shall
not be required to devote more than 20 hours in any calendar month to the
performance of any consulting services hereunder. The Company shall use its
reasonable best efforts not to require the performance of consulting services in
any manner that unreasonably interferes with any other business activity of the
Executive. If the Company requests in writing that Executive perform consulting
services at any time during the Consulting Period, then the Company agrees to
compensate Employee at a rate of $300 per hour for such services. The Company
may terminate the Consulting Arrangement at any time at its option upon 5 days
advanced written notice to Executive.  During the Consulting Period, the Company
will make an office available to Executive on a month-to-month basis, which
arrangement can be terminated upon 5 days advanced written notice to Executive
by the Company.

 

3

--------------------------------------------------------------------------------


 

h.             Executive acknowledges and agrees that under the terms of this
Agreement, and in accordance with the Employment Agreement, he is receiving
consideration beyond that which he would otherwise be entitled to and which, but
for the mutual covenants set forth in this Agreement, the Company would not
otherwise be obligated to provide. Other than as specifically provided for in
this Agreement, Executive represents, warrants and acknowledges that the Company
owes Executive no wages, salaries, commissions, bonuses, sick pay, personal
leave pay, severance pay, vacation pay or any other compensation, benefits,
payments or remuneration of any kind or nature.

 

3.                REPRESENTATIONS.  The Executive and the Company make the
following representations, each of which is an important consideration to the
other party’s willingness to enter into this Agreement:

 

a.             Executive understands and agrees that he has been advised to
consult with an attorney of his choice concerning the legal consequences of this
Agreement.  Executive hereby acknowledges that prior to signing this Agreement,
he had the opportunity to consult, and did consult, with an attorney of his
choosing regarding the effect of each and every provision of this Agreement.

 

b.             Executive acknowledges and agrees that he knowingly and
voluntarily entered into this Agreement with complete understanding of all
relevant facts, and that he was neither fraudulently induced nor coerced to
enter into this Agreement.

 

c.             Each of the Parties represent and warrant to the other that they
have the capacity and authority to enter into this Agreement and be bound by its
terms and that, when executed, this Agreement will constitute a valid and
binding agreement of such Party enforceable against such Party in accordance
with its terms.

 

d.             Regardless of any action the Company, Executive acknowledges and
agrees that the ultimate liability for all federal, state, local or other taxes,
including any fines or penalties, related to the payments and consideration
payable to Executive under this Agreement is and remains Executive’s
responsibility.

 

4.                CONTINUING OBLIGATIONS.  Executive agrees that he will abide
by the terms of Section 9 (“Noncompetition and Confidentiality”) and 11 (“Rights
to Work Product”) of the Employment Agreement and those obligations shall
survive termination of the Employment Agreement.

 

5.                MUTUAL NON-DISPARAGEMENT.  For the one (1) year following the
Separation Date, (i) Executive will not, and will cause his relatives, agents,
and representatives to not, knowingly disparage or make any derogatory
statements regarding the Company, its directors, or its officers, and (ii) the
Company will not knowingly disparage or make any derogatory statements regarding
Executive; provided, however, that the Company’s obligations under this
Section 5 shall be limited to communications by its senior corporate executives
having the rank of Vice President or above and members of the Board; provided,
further, that the foregoing restrictions shall not apply to any statements by
Executive or the Company that are

 

4

--------------------------------------------------------------------------------


 

made truthfully in response to a subpoena or as otherwise required by applicable
law or other compulsory legal process.

 

6.                COOPERATION.  Executive agrees that, upon written request of
the Company, he will make himself reasonably available, taking into account his
other business and personal commitments, to cooperate with the Company, its
subsidiaries and affiliates and any of their officers, directors, shareholders,
or employees in connection with any investigation or review by the Company or
any federal, state or local regulatory, quasi-regulatory or self-governing
authority as any such investigation or review relates to events or occurrences
that transpired while Executive was employed by the Company and in respect of
which Executive has knowledge (collectively, “Cooperation”). Executive’s
Cooperation shall include, but not be limited to, being available to meet with
officers or employees of the Company and/or the Company’s counsel at mutually
convenient times and locations, executing accurate and truthful documents and
taking such other actions as may reasonably be requested by the Company and/or
the Company’s counsel to effectuate the foregoing.  Executive shall be entitled
to reimbursement, upon receipt by the Company of suitable documentation, for his
reasonable out-of-pocket expenses for such Cooperation (including travel costs
and reasonable legal fees to the extent Executive reasonably believes that
separate representation is warranted and obtains the Company’s consent in
writing, which consent shall not be unreasonably withheld).

 

7.                INDEMNIFICATION.  Subject to applicable law, Executive will be
provided indemnification to the maximum extent permitted by the Company’s Bylaws
and Certificate of Incorporation for a period of one year after the Separation
Date, with such indemnification determined by the Board or any of its committees
in good faith based on principles consistently applied (subject to such limited
exceptions as the Board may approve in cases of hardship) and on terms no less
favorable than those provided to any other Company executive officer or
director.

 

8.                NON-SOLICIATATION. For one year after the Separation Date, the
Executive will not, without the written consent of the Board of Directors,
directly or indirectly, solicit any person who was employed by the Company or
any of its subsidiaries or affiliates (other than persons employed in a clerical
or other nonprofessional position) within the six-month period preceding the
date of such hiring, or solicit, entice, persuade or induce any person or entity
doing business with the Company and its subsidiaries and affiliates, to
terminate such relationship or to refrain from extending or renewing the same.
Nothing herein, however, will prohibit the Executive from acquiring or holding
not more than one percent of any class of publicly traded securities of any such
business; provided that such securities entitle the Executive to no more than
one percent of the total outstanding votes entitled to be cast by security
holders of such business in matters on which such security holders are entitled
to vote.

 

9.                TAX MATTERS; SECTION 409A; CHANGE IN CONTROL. Notwithstanding
any provision of this Agreement, this Agreement shall be construed and
interpreted to comply with Section 409A of the Internal Revenue Code of 1986
(the “Code”), as amended, and if necessary, any provision shall be held null and
void to the extent such provision (or part thereof) fails to comply with
Section 409A of the Code or regulations thereunder.  For purposes of the
limitations on nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under the Agreement shall be treated as a
separate

 

5

--------------------------------------------------------------------------------


 

payment of compensation for purposes of applying the Section 409A of the Code
deferral election rules and the exclusion from Section 409A of the Code for
certain short-term deferral amounts.  Any amounts payable solely on account of
an involuntary separation from service within the meaning of Section 409A of the
Code shall be excludible from the requirements of Section 409A of the Code,
either as involuntary separation pay or as short-term deferral amounts (e.g.,
amounts payable under the schedule prior to March 15 of the calendar year
following the calendar year of involuntary separation) to the maximum possible
extent.  If, as of the Separation Date, Executive is a “specified employee” as
determined by the Company, then to the extent that any amount or benefit that
would be paid or provided to Executive under this Agreement within six
(6) months of his “separation from service” (as determined under Section 409A)
constitutes an amount of deferred compensation for purposes of Section 409A and
is considered for purposes of Section 409A to be owed to Executive by virtue of
his separation from service, then such amount or benefit will not be paid or
provided during the six-month period following the date of Executive’s
separation from service and instead shall be paid or provided on the first
business day that is at least seven (7) months following the date of Executive’s
separation from service, except to the extent that, in the Company’s reasonable
judgment, payment during such six-month period would not cause Executive to
incur additional tax, interest or penalties under Section 409A.  Further, any
reimbursements or in-kind benefits provided under the Agreement shall be made or
provided in accordance with the requirements of Section 409A of the Code,
including, where applicable, the requirement that (i) any reimbursement is for
expenses incurred during the period of time specified in the Agreement, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits provided,
during a calendar year may not affect the expenses eligible for reimbursement,
or in-kind benefits to be provided, in any other calendar year, (iii) the
reimbursement of an eligible expense will be made no later than the last day of
the calendar year following the year in which the expense is incurred, and
(iv) the right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

10.              ARBITRATION.  The Parties agree that any and all disputes
arising out of the terms of this Agreement, Executive’s employment by the
Company, Executive’s service as an officer or director of the Company, or
Executive’s compensation and benefits, their interpretation, and any of the
matters herein released, will be subject to binding arbitration in Los Angeles,
California, before the Judicial Arbitration and Mediation Services, Inc., under
the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes, supplemented by the California Rules of Civil Procedure. 
The Parties agree that the prevailing party in any arbitration will be entitled
to injunctive relief in any court of competent jurisdiction to enforce the
arbitration award.  The Parties agree to waive their right to have any dispute
between them resolved in a court of law by a judge or jury.  This paragraph will
not prevent either party from seeking injunctive relief (or any other
provisional remedy) from any court having jurisdiction over the Parties and the
subject matter of their dispute relating to Executive’s obligations under this
Agreement and his continuing obligations under the Employment Agreement.

 

11.              GOVERNING LAW.  This Agreement, its Exhibit A, and all rights,
duties, and remedies hereunder shall be governed by and construed and enforced
in accordance with the laws of the State of California, without reference to its
choice of law rules, except as preempted by federal law.

 

6

--------------------------------------------------------------------------------


 

12.              SUCCESSORS AND ASSIGNS.  This Agreement will be binding upon
and inure to the benefit of (a) the heirs, executors, and legal representatives
of Executive upon Executive’s death, and (b) any successor of the Company.  Any
such successor of the Company will be deemed substituted for the Company under
the terms of this Agreement for all purposes.  For this purpose, “successor”
means any person, firm, corporation, or other business entity which at any time,
whether by purchase, merger, or otherwise, directly or indirectly acquires all
or substantially all of the assets or business of the Company.  None of the
rights of Executive to receive any form of compensation payable pursuant to this
Agreement may be assigned or transferred except by will or the laws of descent
and distribution.  Any other attempted assignment, transfer, conveyance, or
other disposition of Executive’s right to compensation or other benefits will be
null and void.

 

13.              AMENDMENTS.  This Agreement may not be amended or modified
other than by a written instrument signed by an authorized representative of the
Company and Executive.

 

14.              DESCRIPTIVE HEADINGS.  The section headings contained herein
are for reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.

 

15.              COUNTERPARTS.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.  Facsimile and .pdf signatures will
suffice as original signatures.

 

16.              NOTICES.  All notices hereunder shall be in writing and
delivered personally or sent by United States registered or certified mail,
postage prepaid and return receipt requested:

 

If to the Company:

 

Attn: Chairman of the Compensation Committee

c/o David E. Fleming, General Counsel

Warren Resources, Inc.

1114 Avenue of the Americas

34th Floor

New York, NY 10036

 

If to Executive:

 

at the last residential address known by the Company.

 

17.              ENTIRE AGREEMENT.  This Agreement and its Exhibit A, together
with the Confidential Information Agreement (as modified herein), sets forth the
entire agreement and understanding of the Parties relating to the subject matter
hereof and merges and supersedes all prior discussions, agreements, and
understandings of every kind and nature between the Parties hereto, and neither
Party shall be bound by any term or condition other than as expressly set forth
or provided for in this Agreement.  For purposes of all applicable Company
policies, the Company will comply with the work papers developed by the Parties
in connection with this Agreement and delivered to the Executive.

 

7

--------------------------------------------------------------------------------


 

18.              WAIVER OF BREACH.  The waiver of a breach of any term or
provision of this Agreement, which must be in writing, will not operate as or be
construed to be a waiver of any other previous or subsequent breach of this
Agreement.

 

19.              SEVERABILITY.  If any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable, or void, this
Agreement will continue in full force and effect without said provision;
provided, however, that if the Release becomes or is so declared to be illegal,
unenforceable, or void, the Company shall be relieved of its obligation to
provide any of the consideration set forth in Section 2 of this Agreement.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the first
date set forth below.

 

 

WARREN RESOURCES, INC.,
a Maryland corporation

 

NORMAN F. SWANTON

 

 

 

By:

/s/ David E. Fleming

 

/s/ Norman F. Swanton

Printed Name: David E. Fleming

 

 

Title: Senior Vice President & General Counsel

 

Date: July 1, 2012

Date:  July 2, 2012

 

 

 

 

 

 

 

 

 

 

WARREN E&P, INC.,

 

 

a New Mexico corporation

 

 

 

 

 

 

By:

/s/ David E. Fleming

 

 

Printed Name: David E. Fleming

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

 

 

 

WARREN RESOURCES OF CALIFORNIA, INC.,

 

 

a California corporation

 

 

 

 

 

 

By:

/s/ David E. Fleming

 

 

Printed Name: David E. Fleming

 

 

Title: Senior Vice President

 

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

WAIVER AND RELEASE OF CLAIMS

 

In exchange for the consideration described in Section 2 of the Separation and
General Release Agreement (the “Separation Agreement”) by and between WARREN
RESOURCES, INC., WARREN E&P, INC. and WARREN RESOURCES OF CALIFORNIA, INC.
(collectively, the “Company”) and Norman F. Swanton (“Executive”) (together, the
“Parties”) and in accordance with the terms of the Employment Agreement (as
defined in the Separation Agreement), Executive hereby agrees as follows:

 

1.             EXECUTIVE’S RELEASE.

 

(a)           Executive hereby forever releases and discharges the Company and
its parents, affiliates, successors, and assigns, as well as each of their
respective past, present, and future officers, directors, employees, agents,
attorneys, and shareholders (collectively, the “Company Released Parties”), from
any and all claims, charges, complaints, liens, demands, causes of action,
obligations, damages, and liabilities, known or unknown, suspected or
unsuspected, that Executive had, now has, or may hereafter claim to have against
the Company Released Parties arising out of or relating in any way to
Executive’s employment with, or resignation from, the Company, from the
beginning of time to the date Executive signs this Waiver and Release of Claims
(the “Executive’s Release”).

 

(b)           Executive’s Release specifically extends to, without limitation,
any and all claims or causes of action for wrongful termination, breach of an
express or implied contract, including, without limitation, the Employment
Agreement, breach of the covenant of good faith and fair dealing, breach of
fiduciary duty, employment discrimination, including harassment, fraud,
misrepresentation, defamation, slander, infliction of emotional distress,
disability, loss of future earnings, and any claims under any applicable state,
federal, or local statutes and regulations, including, but not limited to, the
Civil Rights Act of 1964, as amended, the Equal Pay Act of 1963, as amended, the
Fair Labor Standards Act, as amended, the Americans with Disabilities Act of
1990, as amended (the “ADA”), the Rehabilitation Act of 1973, as amended, the
Age Discrimination in Employment Act, as amended (“ADEA”), as amended, the Older
Workers Benefit Protection Act, as amended, the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), the Worker Adjustment and Retraining
Notification Act, as amended (the “WARN Act”), Section 806 of the Sarbanes-Oxley
Act, the Family and Medical Leave Act, as amended, and the California Family
Rights Act, as amended, the California Fair Employment and Housing Act, as
amended, and the California Labor Code or any other federal or state laws
relating to employment or employment discrimination, and any claims for
attorneys’ fees and costs (other than any claims arising under the Separation
Agreement for attorneys’ fees or costs); provided, however, that Executive’s
Release does not waive, release or otherwise discharge (i) any claim or cause of
action that cannot legally be waived by private agreement between Executive and
the Company, including, but not limited to, any claim for unpaid wages, workers’
compensation benefits or unemployment benefits and any claims under Section 2802
of the California Labor Code; (ii) any rights to indemnification Executive may
have under the Company’s Articles of Incorporation, Bylaws, the Separation
Agreement, or separate indemnification agreement, as applicable, including any
rights Executive may have under directors and officers insurance policies and
rights or claims of contribution or advancement of

 

9

--------------------------------------------------------------------------------


 

expenses; (iii) any vested benefits provided under the terms of any employee
benefit plan applicable to Executive; (iv) any claim or cause of action to
enforce any of Executive’s rights under the Separation Agreement; or (v) any
claim or cause of action based on Executive’s rights as a shareholder of the
Company.  In addition, Executive’s Release will not release, waive or discharge
any rights or claims Executive may have that arise from actions or omissions
after the Effective Date (as defined in Section 3).

 

(c)           This release extends to any claims that may be brought on
Executive’s behalf by any person or agency, as well as any class or
representative action under which Executive may have any rights or benefits;
Executive agrees not to accept any recovery or benefits under any such claim or
action, and Executive assigns any such recovery or benefits to the Company.  For
the purpose of implementing a full and complete release, Executive understands
and agrees that this Agreement is intended to include all claims, if any, which
Executive may have and which Executive does not now know or suspect to exist in
his favor against the Company Released Parties and this Agreement extinguishes
those claims.  Accordingly, Executive expressly waives all rights afforded by
Section 1542 of the Civil Code of the State of California (“Section 1542”) and
any similar statute or regulation in any other applicable jurisdiction. 
Section 1542 states as follows:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

(d)           Executive’s Release shall not prevent Executive from filing a
charge with the Equal Employment Opportunity Commission (or similar state or
local agency) or participating in any investigation conducted by the Equal
Employment Opportunity Commission (or similar state or local agency); provided,
however, that Executive acknowledges and agrees that any claims by Executive for
personal relief in connection with such a charge or investigation (such as
reinstatement or monetary damages) hereby are barred.

 

2.             ADEA WAIVER AND RELEASE.  Executive understands and agrees that
he is waiving his rights under the ADEA and thus:

 

(a)           Executive has been informed and understands and agrees that he has
the period of at least twenty-one (21) calendar days after receipt of this
Waiver and Release of Claims to consider whether to sign it.

 

(b)           Executive has been informed and understands and agrees that he may
revoke this Waiver and Release of Claims at any time during the seven
(7) calendar days after it is signed and returned to the Company, in which case
none of the provisions of this Waiver and Release of Claims and the Separation
Agreement will have any effect.  Executive acknowledges and agrees that if he
wishes to revoke this Waiver and Release of Claims, he must do so in writing,
and that such revocation must be signed by Executive and received by the General
Counsel of the Company no later than the seventh (7th) day after Executive has
signed the Waiver and Release of Claims.  Executive acknowledges and agrees
that, in the event Executive revokes the Waiver

 

10

--------------------------------------------------------------------------------


 

and Release of Claims, he shall have no right to receive any of the
consideration described in Section 2 of the Separation Agreement.

 

(c)           Executive agrees that prior to signing this Waiver and Release of
Claims, he read and understood each and every provision of the document.

 

(d)           Executive understands and agrees that he has been advised in this
writing to consult with an attorney of his choice concerning the legal
consequences of this Waiver and Release of Claims and the Separation Agreement
and Executive hereby acknowledges that prior to signing this Waiver and Release
of Claims he had the opportunity to consult, and did consult, with an attorney
of his choosing regarding the effect of each and every provision of both this
Waiver and Release of Claims and the Separation Agreement.

 

(e)           Executive acknowledges and agrees that he knowingly and
voluntarily entered into this Waiver and Release of Claims and the Separation
Agreement with complete understanding of all relevant facts, and that he was
neither fraudulently induced nor coerced to enter into this Waiver and Release
of Claims or the Separation Agreement.

 

(f)            Executive understands that he is not waiving, releasing or
otherwise discharging any claims under the ADEA that may arise after the date he
signs this Waiver and Release of Claims.

 

3.             EFFECTIVE DATE.  For purposes of this Waiver and Release of
Claims, the “Effective Date” shall be the eighth (8th) calendar day following
the date that Executive signs and returns this Waiver and Release of Claims to
the Company, provided that Executive does not revoke or attempt to revoke his
acceptance prior to such date.  Executive understands and agrees that, in order
to receive the consideration provided under Section 2 of the Separation
Agreement, he must execute this Waiver and Release of Claims no earlier than the
Separation Date (as defined in the Separation Agreement) and no later than
twenty-one (21) days following the Separation Date and shall not have revoked or
attempted to revoke such acceptance prior to the Effective Date.

 

4.             MISCELLANEOUS.  Executive represents and warrants that he has the
full legal capacity, power and authority to execute and deliver this Waiver and
Release of Claims and to perform his obligations hereunder.  This Waiver and
Release of Claims is binding upon and shall inure to the benefit of the Parties
hereto as well as the Company Released Parties.  For purposes of this Waiver and
Release of Claims, a facsimile or electronic file containing Executive’s
signature printed by a receiving facsimile machine or printer shall be deemed an
original signature.

 

 

Accepted and agreed as of the date set forth below:

 

 

 

 

 

Norman F. Swanton

 

 

 

Date:

 

 

11

--------------------------------------------------------------------------------